Citation Nr: 1542747	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low energy and fatigue, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims files.  

When the appeal was last before the Board in August 2012, it was decided in part and remanded in part. for further development.  They now return to the Board for review.  While the case was in remand status, the issues of entitlement to service connection for erectile dysfunction and bilateral carpal tunnel syndrome were resolved by a Decision Review Officer (DRO) decision in January 2013 granting the benefits sought.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran's claimed low energy and fatigue are symptoms, rather than diseases or injuries.  

2.  Hypertension was not present until years after the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability characterized by low energy and fatigue are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent to him in August 2009, prior to initial adjudication of the claims.

The record also reflects that service treatment records, Social Security Administration (SSA) records and all available post-service medical evidence pertinent to the claims have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

The Veteran also was provided appropriate VA examinations in response to his claim for service connection for hypertension in May 2010 and August 2012.  Both examination reports addressed questions of development of hypertension in service, and the August 2012 examination report adequately addressed questions of causation or aggravation of hypertension by diabetes mellitus.  The August 2012 examiner adequately supported the opinions provided.      

The Board acknowledges that the Veteran was not provided an examination and no medical opinion was obtained in response to the claim for service connection for low energy and fatigue.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran is claiming that he has low energy and fatigue as a result of his service-connected psychiatric disability and diabetes mellitus, type II.  In essence he is claiming service connection for symptoms.  Since he has already been granted service connection for the disabilities he claims are responsible for his symptoms, he has not raised a valid claim.  Moreover, there is no indication in the treatment records that his low energy and fatigue represent a distinct injury or disease.  Therefore, the medical evidence of record is adequate to decide the claim, and VA is not obliged to provide an examination or obtain an opinion in response to the claim.

The requirements of the Board's remands in August 2011 and August 2012 have been substantially fulfilled, as required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  This included affording the Veteran a Travel Board hearing in October 2011, securing additional records of treatment, and obtaining the VA examination in August 2012 addressing the medical issues underlying the claim for service connection for hypertension. 

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of these claims.

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) ; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Factual Background and Analysis

Low Energy and Fatigue

The Veteran contends that service connection is warranted for low energy and fatigue because they are related to his service-connected disabilities.  

The Veteran is service connected for major depression and PTSD with some associated symptoms of decreased energy or depressed mood, and some energy impairment is potentially associated with his service-connected diabetes mellitus.  The symptoms of the service-connected psychiatric disability and diabetes mellitus are for consideration when the disabilities are rated.  There is no contention on the Veteran's part or indication in the medical evidence that his claimed symptoms of fatigue and low energy represent a distinct disease or injury.  Therefore, this claim must be denied because it lacks legal merit.


Hypertension

The Veteran does not contend and the evidence does not suggest that he had hypertension in service or until years thereafter.  In addition, the Veteran is not contending that his hypertension is directly related to his active service.  The Veteran does contend that service connection is warranted for his hypertension because it was caused or aggravated by his service-connected diabetes mellitus.  

A January 8, 2008, VA treatment record shows that the Veteran was initially diagnosed with diabetes mellitus at that time, that his initial blood pressure readings were 140/90 and 137/85, and that he told that he should see his provider based on these readings.  

The Veteran was afforded a June 2008 VA examination addressing diabetes mellitus and related disorders.  The examiner noted that the Veteran's diabetes mellitus was diagnosed in January 2008 and was currently poorly controlled despite medication, with the Veteran having lost 52 pounds over the past year, having progressive loss of strength in his extremities, and having neuropathic symptoms in the extremities.  Blood pressure readings on three consecutive days were as follows: 138/77, 146/81, 142/79; 147/82, 142/88, 137/82; and 146/90, 144/88, 144/86.  The examiner assessed that the Veteran's blood pressure was currently elevated.  The examiner opined that the Veteran's essential hypertension was aggravated by his diabetes, "because it is a well[-]known fact that poorly controlled diabetes can aggravate hypertension and cause vascular break down."

The Veteran was provided another VA examination in February 2010.  He denied receiving any diabetic medical care for any episodes of ketoacidosis or hypoglycemic reaction.  He had been taking oral medication for diabetes mellitus for two years, and denied any diabetic skin or diabetic cardiovascular conditions.  The Veteran also reported that he had had hypertension for nine years and was taking medication for it.  He did not describe any related impact on his kidneys.  

The February 2010 examiner conducted funduscopic examination of the eyes and found them within normal limits.  Three blood pressure readings were 168/85, 162/82, and 162/80.  He was currently treated with Losartan.  A metabolic panel was within normal limits.  Urinalysis was positive for sugar but not protein.  
The February 2010 examiner noted that the presence of elevated sugar in the urine indicated poor diabetes control.  However, the February 2010 examiner also concluded that the Veteran's diabetes had not aggravated his hypertension.  

In a statement the Veteran submitted in May 2010, he asserted that he was diagnosed with diabetes mellitus, type 2, on January 8, 2008, and that all his medical care had been with VA since that time.  He further asserted, "I have never stated that I had hypertension 9 years previous," implying that the February 2010 statement of history of hypertension was erroneous.  The Veteran called attention to two informational booklets about diabetes which, he asserted, provide information which "clearly point to the fact HBP and hypertension stem from diabetes."

Pursuant to the Board's remand directive the Veteran was afforded another VA examination in August 2012.  The examiner opined that the Veteran's hypertension was not at least as likely as not causally related to his service-connected diabetes mellitus.  The examiner explained that 90 to 95 percent of hypertension cases are idiopathic, or without identifiable cause, based on the medical literature.  The examiner further noted that the record did not indicate an identifiable cause in this case that could be related to the Veteran's diabetes mellitus, such as in the context of diabetic renal disease.  The examiner noted that the Veteran did not have diabetic renal disease, with his "eGFR lab values shown to be in normal ranges."  The examiner further pointed out that prior examiners had already observed that the Veteran's hypertension was diagnosed prior to his diabetes mellitus.  

Addressing the possibility of aggravation, the examiner found no evidence to indicate aggravation of the Veteran's hypertension by diabetes mellitus.  The examiner supported this conclusion with the above rationales (pertinently including the absence of diabetic renal disease) and the observation that the Veteran's "blood pressures have remained reasonably stable on current medical therapy."

The VA examiner in August 2012 recognized that diabetes mellitus may lead to hypertension, but concluded that it did not in this case because of reasons specific to this Veteran: the onset of hypertension long before the diagnosis of diabetes, the absence of diabetic renal disease, the controlled status of his hypertension, and the fact that 90 to 95 percent of hypertension cases are idiopathic.  

The Board has found the August 2012 VA medical opinion against the claim for secondary service connection for hypertension highly probative because the opinion was rendered after a review of the Veteran's pertinent history and was properly supported.

While it is true that the Veteran's hypertension was found to be not well-controlled at the prior examinations in June 2008 and February 2010, the absence of diabetic renal disease still serves to support the conclusion that the Veteran's diabetes mellitus did not at any time cause or aggravate the Veteran's hypertension.  

While the June 2008 VA examiner provided an opinion that the Veteran's hypertension was aggravated by his diabetes mellitus, the June 2008 examiner did not base this on medical findings specific to the Veteran, but rather only "because it is a well[-]known fact that poorly controlled diabetes can aggravate hypertension and cause vascular break down."  Therefore, the Board has found the opinion to be less probative than the August 2012 medical opinion against the claim.

In one of the two pieces of literature the Veteran submitted in May 2010 to support a causal link between diabetes mellitus and hypertension, the Veteran circled the word "hypertension" contained in a list of "Risk Factors for Pre-diabetes and Diabetes Mellitus" within medical informational literature directed at a lay audience.  Thus, the Veteran submitted this literature which provides an indication of hypertension as a possible risk factor for diabetes, rather than diabetes as a potential risk factor for hypertension.  It does not support the claim.

Similarly, the Veteran's other submitted piece of medical literature, also addressing diabetes, notes, "High blood pressure (hypertension) is common among people with diabetes."  This statement also does not address the specific circumstances in this case and is therefore clearly less probative than the August 2012 VA medical opinion against the claim.

Finally, the Board has considered the Veteran's statements.  While the Veteran might sincerely believe that his hypertension was caused or aggravated by his diabetes mellitus, his lay opinion concerning this matter requiring medical expertise has no probative value.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for low energy and fatigue is denied.

Entitlement to service connection for hypertension is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


